

117 HR 2295 IH: HIV Epidemic Loan-Repayment Program Act of 2021
U.S. House of Representatives
2021-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2295IN THE HOUSE OF REPRESENTATIVESApril 1, 2021Ms. Blunt Rochester (for herself, Ms. Lee of California, Ms. Kelly of Illinois, Ms. Williams of Georgia, and Mrs. Hayes) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title VII of the Public Health Service Act to provide for a loan repayment program for the HIV clinical and dental workforce, and for other purposes.1.Short titleThis Act may be cited as the HIV Epidemic Loan-Repayment Program Act of 2021 or the HELP Act of 2021.2.Loan repayment program for HIV clinical and dental workforcePart C of title VII of the Public Health Service Act (42 U.S.C. 293k et seq.) is amended by adding at the end the following:IIILoan Repayment Program for HIV Clinical and Dental Workforce749C.Loan repayment program for HIV clinical and dental workforce(a)In generalThe Secretary, acting through the Administrator of the Health Resources and Services Administration, shall carry out a program under which—(1)the Secretary enters into agreements with physicians, advanced practice registered nurses, physician assistants, clinical pharmacists, and dentists to make payments in accordance with subsection (b) on the principal of and interest on any eligible loan; and(2)the individuals each agree to the requirements of service in HIV treatment or HIV dental care employment, as described in subsection (d).(b)PaymentsFor each year of obligated service by an individual pursuant to an agreement under subsection (a), the Secretary shall make a payment to such individual as follows:(1)Service in a shortage areaThe Secretary shall pay—(A)for each year of obligated service by an individual pursuant to an agreement under subsection (a), 1/5 of the principal of and interest on each eligible loan of the individual which is outstanding on the date the individual began service pursuant to the agreement; and(B)for completion of the fifth and final year of such service, the remainder of such principal and interest.(2)Maximum amountThe total amount of payments under this section to any individual shall not exceed $250,000.(c)Eligible loansThe loans eligible for repayment under this section are each of the following:(1)Any loan for education or training for HIV treatment employment.(2)Any loan under part E of title VIII (relating to nursing student loans).(3)Any Federal Direct Stafford Loan, Federal Direct PLUS Loan, Federal Direct Unsubsidized Stafford Loan, or Federal Direct Consolidation Loan (as such terms are used in section 455 of the Higher Education Act of 1965).(4)Any Federal Perkins Loan under part E of title I of the Higher Education Act of 1965.(5)Any other Federal loan as determined appropriate by the Secretary.(d)Requirements of serviceAny individual receiving payments under the program under this section as required by an agreement under subsection (a) shall agree to an annual commitment to full-time employment, with no more than 1 year passing between any 2 years of HIV treatment employment in the United States in a service area that is—(1)a health professional shortage area, as designated under section 332;(2)a clinical site awarded a grant or other assistance under title XXVI for the provision of clinical or dental services; or(3)an area that meets criteria specified pursuant to subsection (f).(e)Waivers for half-Time service(1)In generalThe Secretary may issue waivers to individuals who have entered into a contract for obligated service under this section under which the individuals are authorized to satisfy the requirement of obligated service through providing service that is half time.(2)Applicable provisionsThe provisions of subparts II and III of part D of title III respecting waivers under section 331(i) and half-time service pursuant to such waivers shall apply to waivers and half-time service under this section to the same extent and in the same manner as such provisions apply with respect to the National Health Service Corps Loan Repayment Program.(f)Criteria for additional service areasNot later than 180 days after the date of the enactment of this section, the Secretary, acting through the Administrator of the Health Resources and Services Administration, shall establish criteria for additional service areas for purposes of the requirement under subsection (d). (g)Ineligibility for double benefitsNo borrower may, for the same service, receive a reduction of loan obligations or a loan repayment under both—(1)this section; and(2)any federally supported loan forgiveness program, including under section 338B, 338I, or 846 of this Act, or section 428J, 428L, 455(m), or 460 of the Higher Education Act of 1965.(h)Breach(1)Liquidated damages formulaThe Secretary may establish a liquidated damages formula to be used in the event of a breach of an agreement entered into under subsection (a).(2)LimitationThe failure by an individual to complete the full period of service obligated pursuant to such an agreement, taken alone, shall not constitute a breach of the agreement, so long as the individual completed in good faith the years of service for which payments were made to the individual under this section.(i)Additional criteriaThe Secretary—(1)may establish such criteria and rules to carry out this section as the Secretary determines are needed and in addition to the criteria and rules specified in this section; and(2)shall give notice to the committees specified in subsection (j) of any criteria and rules so established.(j)Report to congressNot later than 5 years after the date of the enactment of this section, and every other year thereafter, the Secretary shall prepare and submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate a report on—(1)the number, provider type, and location of borrowers who have qualified for loan repayments under this section; and(2)the impact of this section on the availability of HIV clinical care and treatment or HIV dental care nationally, in shortage areas, and in States, counties, and other jurisdictions targeted by the Federal End the HIV Epidemic Initiative. (k)DefinitionIn this section:(1)The term HIV means the human immunodeficiency virus. (2)The term HIV treatment employment means employment (including a fellowship)—(A)as a physician, physician assistant, advanced practice registered nurse, clinical pharmacist, dentist, or other relevant practitioner licensed or certified in accordance with applicable State and Federal law, where the primary intent and function of the position is the direct treatment and care of persons living with HIV; and(B)which is located at an HIV treatment program, which could be affiliated with a private practice, community health center, telehealth platform, migrant health center, academic medical center, hospital, rural health program, health program or facility operated by an Indian tribe or tribal organization, Federal medical facility, or any other facility as determined appropriate for purposes of this section by the Secretary.(3)The terms Indian tribe and tribal organization have the meanings given those terms in section 4 of the Indian Self-Determination and Education Assistance Act.(4)The term jurisdiction means a city, town, county, or other public body created by or pursuant to State law, or an Indian tribe.(l)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $25,000,000 for each of fiscal years 2022 through 2027..